ITEMID: 001-84809
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KONOTENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Javier Borrego Borrego;Margarita Tsatsa-Nikolovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova;Volodymyr Butkevych
TEXT: 5. The applicant was born in 1963 and lives in Sidorovka, in the Rostov region of the Russian Federation.
6. On 18 May 1999 the Rovenky Court (Ровеньківський міський суд Луганської області) awarded the applicant 8,895.36 hryvnyas (UAH) against his former Ukrainian employer, the State-owned OJSC Mine “Dzerzhynskogo” (Державне відкрите акціонерне товариство «Шахта ім. Дзержинського»), in disability benefits and other payments.
7. This judgment was not appealed against, became final, and enforcement proceedings were instituted to collect the debt.
8. The debt was paid to the applicant in numerous small instalments, the last payment of UAH 363.46 having been made on 17 June 2005.
9. As explained by the bailiffs' service, the enforcement of the judgment had been delayed on account of numerous reasons, including a prolonged reorganization of the debtor, insufficient funds and a tax lien imposed on its property, as well as a statutory moratorium on the forced sale of the State property.
10. The relevant domestic law is summarised in the judgment in the case of Romashov v. Ukraine (no. 67534/01, §§ 16-19, 27 July 2004).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
